On Rehearing.
Appellee presents motions for rehearing, for additional findings of fact, and to certify the questions involved to the Supreme Court. Consideration of these several motions has brought about no change in the views as originally expressed, save that in deference to the insistence of appellee we all find on the issue of proximate cause that Dr. Allen was specially authorized by the Chief of the Bureau of Animal Industry "to supervise the dipping of the cattle in question in a 20 per cent. emulsion of crude oil, subject to permission of the state officials at destination," and that this instruction is broad enough to authorize the selection of the crude oil shown to have been used. In all other respects, the motion for additional findings is overruled. The motion to certify is also overruled, inasmuch as a writ of error lies to the Supreme Court.
As to the motion for rehearing, the majority wish to say that, if in error on the question of proximate cause, it must yet certainly be true that the plaintiff is chargeable with contributory negligence by the undisputed evidence. In other words, that if it be conceded that the injuries to appellee's cattle were such as, under the circumstances, might reasonably have been contemplated as a result of negligence in a failure to have suitable pens, it is nevertheless true that the caretaker of the cattle, with full knowledge of all of the circumstances, and at appellant's command, deliberately and knowingly refused to say the word that would so readily and without hazard have wholly avoided the consequences of which complaint is now made. The caretaker's refusal was appellant's refusal, and constitutes, in our judgment, contributory negligence. The majority therefore adhere to the views originally announced by them, and conclude that the motion for rehearing should be overruled.